                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *              Criminal No. 16-cr-10268-IT
                                              *
SCHULTZ CHAN, a/k/a Jason Chan,               *
and SONGJIANG WANG,                           *
                                              *
               Defendants.                    *

         MEMORANDUM & ORDER GRANTING GOVERNMENT’S MOTION
     FOR CLARIFICATION AND DENYING ITS MOTION FOR RECONSIDERATION
                             January 28, 2019

TALWANI, D.J.

       After the court entered its Memorandum & Order on Mandatory Restitution [#391], the

government moved for clarification of that order, and for reconsideration. Mot. [392]. 1

       The government’s motion suggests that the Memorandum & Order may not have been

entirely clear. The court is not barring restitution under 18 U.S.C. § 3663A(b)(4) for expenses

incurred for outside attorneys in connection with the victim’s “participation in the investigation

or prosecution of the offense.” When a victim participates in the government’s investigation or

prosecution, such as when responding to a prosecutor’s requests for documents or participating

in a restitution hearing, a victim may necessarily incur expenses of a lawyer. The court has only

limited necessary participation costs to those that are reasonable. Accordingly, so that there is no

confusion, the request for clarification is ALLOWED and the first paragraph of Section B,

“Expenses Incurred During Participation,” is amended to state:

              Akebia may recover under 18 U.S.C. § 3663A(b)(4) for participation costs,
       including reasonable attorney’s fees, directly tied to the government’s investigation and
       prosecution. The costs of compiling and producing documents in response to government
       requests for those documents in connection with the criminal investigation, the costs

1
 The government also sought additional time to respond to the court’s order. Id. The court
granted the request for additional time by separate, electronic order. Elec. Order [#393].
         incurred in connection with Akebia employees’ preparation for interviews by the
         government prosecutors for this case, and the costs incurred by Akebia as part of the
         restitution proceedings are proximately caused by the Defendants’ conduct. Akebia is
         entitled to mandatory restitution of those expenses, including attorneys’ fees, so long as
         they are not unnecessary or excessive.

         To the extent that the government seeks reconsideration of the Memorandum & Order’s

conclusion that outside attorneys’ fees are not warranted for “attendance” at proceedings,

reconsideration is DENIED. Although the government is correct that the Supreme Court did not

decide the issue presented here in Lagos v. United States, 138 S.Ct. 1684 (2018), the Court’s

discussion in that opinion is instructive. In determining whether expenses are limited to those

incurred during government investigations and criminal proceedings, or whether expenses

include those incurred in private investigations and civil or bankruptcy litigation, the Court

considered first the individual words, and then turned to the text of 18 U.S.C. § 3663A(b)(4) as a

whole:

         The phrase lists three specific items that must be reimbursed, namely, lost
         income, child care, and transportation; and it then adds the words, “and other
         expenses.” Lost income, child care expenses, and transportation expenses are
         precisely the kind of expenses that a victim would be likely to incur when he or
         she (or, for a corporate victim like GE, its employees) misses work and travels to
         talk to government investigators, to participate in a government criminal
         investigation, or to testify before a grand jury or attend a criminal trial. At the
         same time, the statute says nothing about the kinds of expenses a victim would
         often incur when private investigations, or, say, bankruptcy proceedings are at
         issue, namely, the costs of hiring private investigators, attorneys, or accountants.
         Thus, if we look to noscitur a sociis, the well-worn Latin phrase that tells us that
         statutory words are often known by the company they keep, we find here both the
         presence of company that suggests limitation and the absence of company that
         suggests breadth.

Lagos, 138 S. Ct. at 1688–89. If the government is correct, and the statute permits the costs of

hiring outside attorneys to attend criminal proceedings on a corporation’s behalf, this paragraph

would make little sense.




                                                  2
       The government argues further that it is both foreseeable and reasonable that a victim

corporation will send outside counsel to attend criminal legal proceedings, and that it is

consistent with a publicly traded corporation’s fiduciary duties to its shareholders that a

corporation send a legal representative to attend legal proceedings involving a former employee.

Undoubtedly, a victim has a right to attend the criminal proceeding, and to have a representative

attend the criminal proceeding on his or its behalf. Whether a corporation’s board of directors or

officers owe a fiduciary duty to shareholders to send outside counsel to attend criminal

proceedings is an assertion well beyond the scope of this order. But the court finds no authority

to expand this right of attendance to a right to reimbursement of fees paid to outside counsel

attending (but not participating in) trial or other criminal proceedings. The court reiterates that

these expenses are not “necessary expenses” subject to mandatory restitution under 18 U.S.C.

§ 3663A(b)(4).


        .




Date: January 28, 2019                                 /s/ Indira Talwani
                                                       United States District Judge




                                                  3
